Name: Commission Regulation (EC) No 1773/2000 of 11 August 2000 amending Regulation (EC) No 1899/97 setting rules of application in the poultrymeat and egg sectors for the arrangements covered by Council Regulation (EC) No 3066/95
 Type: Regulation
 Subject Matter: animal product;  international trade;  tariff policy
 Date Published: nan

 Avis juridique important|32000R1773Commission Regulation (EC) No 1773/2000 of 11 August 2000 amending Regulation (EC) No 1899/97 setting rules of application in the poultrymeat and egg sectors for the arrangements covered by Council Regulation (EC) No 3066/95 Official Journal L 205 , 12/08/2000 P. 0003 - 0004Commission Regulation (EC) No 1773/2000of 11 August 2000amending Regulation (EC) No 1899/97 setting rules of application in the poultrymeat and egg sectors for the arrangements covered by Council Regulation (EC) No 3066/95THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1727/2000 of 31 July 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Hungary(1), and in particular Article 1(3) thereof,Whereas:(1) Commission Regulation (EC) No 1899/97 of 29 September 1997 setting rules of application in the poultrymeat and egg sectors for the arrangements covered by Council Regulation (EC) No 3066/95 and repealing Regualtions (EEC) No 2699/93 and (EC) No 1559/94(2), as amended by Regulation (EC) No 2719/98(3), lays down rules of application in these sectors for the arrangements in the Europe Agreements. It requires modification in line with the provisions on poultrymeat and egg products adopted for Hungary in Regulation (EC) No 1727/2000.(2) Repayment of import duties on products of groups 1, 2, 4, 7, 8, 9, 44 and 45 listed in Part A of Annex I to Regulation (EC) No 1899/97 as it existed before entry into force of this Regulation and imported under licences used from 1 July 2000 falls within the scope of Articles 878 to 898 of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(4), as last amended by Regulation (EC) No 1602/2000(5).(3) To limit the potential trade problems that might temporarily arise from the parallel existence of two different management procedures for some tariff quotas in the poultrymeat sector, i.e. management via the quarterly issue of import licences and management according to the "first come first served" principle in line with Articles 308a to 308c of Regulation (EEC) No 2454/93, import licence holders should be given the possibility of cancellation with release of the security.(4) Application of this Regulation from 1 July 2000 in parallel with Regulation (EC) No 1727/2000 is required.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1899/97 is amended as follows:1. the title is replaced by:"laying down rules of application in the poultrymeat and egg sectors for the arrangements covered by Council Regulations (EC) No 1727/2000 and (EC) No 3066/95 and repealing Regulations (EEC) No 2699/93 and (EC) No 1559/94";2. Part A of Annex I is replaced by the Annex to this Regulation.Article 21. Holders of import licences issued under Regulation (EC) No 1899/97 for groups 1, 2, 4, 7, 8, 9, 44 and 45 listed in Part A of Annex I thereto in its version before entry into force of this Regulation who applied for them between 1 and 10 July 2000 may request their cancellation with release of the security.2. Member States shall notify to the Commission before the end of the following month the monthly volume of cancelled licences for each of the said groups.Article 3This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply with effect from 1 July 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 11 August 2000.For the CommissionPedro Solbes MiraMember of the Commission(1) OJ L 198, 4.8.2000, p. 6.(2) OJ L 267, 30.9.1997, p. 67.(3) OJ L 342, 17.12.1998, p. 16.(4) OJ L 253, 11.10.1993, p. 1.(5) OJ L 188, 26.7.2000, p. 1.ANNEX"ANNEX IA. PRODUCTS ORIGINATING IN HUNGARYDuty applicable: 20 % of MFN>TABLE>"